 FLORA AND ARGUS CONSTRUCTION COMPANY583Flora Construction Company and Argus Construction Companyd/b/a Flora and Argus Construction CompanyandCasperBuilding and Construction Trades Council,AFL-CIO.CaseNo. 27-CA-789 (formerly 30-CA-789).November 6, 1964SUPPLEMENTAL DECISION AND ORDEROn August 7, 1961, the Board issued a Decision and Order in theabove-entitled case, 132 NLRB 776, which was enforced by the U.S.Court of Appeals for the Tenth Circuit by a decree entered onDecember 7, 1962, 311 F. 2d 310. Thereafter, on May 31, 1963, abackpay specification and appropriate notice was issued by theRegional Director for Region 27.1 Respondent Flora ConstructionCompany, hereinafter referred to as Flora, Bled an answer thereto onJuly 10. Counsel for the Regional Director, referred to herein asthe General Counsel, thereupon filed a motion to strike Flora's an-swer to the backpay specification and for summary judgment inaccordance with the specifications. The General Counsel's motion wasreferred to Trial Examiner Maurice Miller for disposition, and, onAugust 9, 1963, he issued an order granting in part and denying inpart the General Counsel's motion to strike, denying the motion forsummary judgment, and reserving some questions for ruling by theTrial Examiner who was to conduct the supplemental hearing. OnAugust 12, 1963, Flora filed an answer to the General Counsel'smotion to strike and for summary judgment, in which it requestedthat the motion be denied and that the entire matter be dismissed.The next day, when the hearing on the backpay specificationopened before Trial Examiner David F. Doyle, Respondent filed adocument which was admitted as an exhibit in which it attacked thebasis of computation of the amounts alleged to be due and repeatedother contentions and arguments previously made.At the hearing Trial Examiner Doyle refused to permit litigationof those issues raised by Flora's answer which had been stricken byTrial Examiner Miller's order.The hearing was therefore limited tolitigation only of those issues which Trial Examiner Miller had re-served for disposition at the, hearing.On October 3, 1963, Trial Examiner Doyle issued the attachedSupplemental Decision finding as to the issues reserved for his dis-position that Flora's backpay obligation to Samuel K. Wilson wastolled by its offer of employment on February 12, 1960; that Re-1Service of process could not be effected on ArgueConstruction Company, which appearsto have gone out of business in the meantime.However,service onthe joint venture waseffected by service onthe otherconstituentcompany, Flora Construction Company.149 NLRB No. 56. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's offer of a position to Vincent Jahner in Las Vegas,Nevada, was not reinstatement to his former or substantially equiva-lent position; and that D. R. McCaslin was entitled to backpay dur-ing the 2-week period in which there was no replacement employeewho performed any work in McCaslin's job classification. As Re-spondent's answer to the backpay specifications concerning the otherfour discriminatees-Bolan, Cuddy, Schuchardt, and Sutton-hadalready been stricken, the Trial Examiner recommended that specificamounts of backpay be awarded to the discriminatees in accordancewith the backpay specifications, as modified, with respect to Wilson.Thereafter, Flora filed exceptions to Trial Examiner Miller's order ofAugust 9, 1963, and to Trial Examiner Doyle's Supplemental Deci-sion of October 3, 1963, together with a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [ChairmanMcCulloch,Members Leedom andJenkins].The Board has reviewed the rulings of Trial Examiner Doylemade at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed. The Board has consideredthe order of Trial Examiner Miller, granting in part and denying inpart the General Counsel's motion to strike Respondent's answer tothe backpay specifications, Trial Examiner Doyle's SupplementalDecision, and the entire record in this case, including the exceptionsand brief, and hereby adopts the findings, conclusions, and recom-mendations of both Trial Examiners with the following additionalcomments :Trial Examiner Doyle who presided at the hearing did not admitany testimony or consider any arguments with respect to those issueswhich Trial Examiner Miller had disposed of in striking portions ofthe Respondent's answer to the backpay specifications. As Respond-ent has filed exceptions both to the Supplemental Decision and toTrial Examiner Miller's order, we shall consider the merits of Re-spondent's arguments as to both documents. Respondent asserts thatithas been denied an opportunity to present evidence at the hearingon what it considers to be the merits of this controversy. However,asTrial Examiner Miller correctly notes in this Order, many ofRespondent's contentions are in support of its argument that most ofthe discriminatees are not entitled to any backpay because they wereincompetent or incapable of performing work which had to be doneafter their discharges or because no one had been hired as their spe-cific replacements.To the extent it now asserts incompetence as thereason for the termination of the discriminatees, Respondent quiteclearly was not entitled to introduce testimony or to reargue its con- FLORA AND ARGUS CONSTRUCTION COMPANY585tentions, since these,matters were fully considered by the Board inits original Decision, were also reviewed by the court, and are nowres adjudicata.However, Respondent also argues that because of the alleged in-competence of the discriminatees, they would not have been retainedeven absent discrimination, since they did not have the capability forperforming the jobs which had to be filled at the Respondent's con-struction projects.Thus, the Respondent asserts that a single jobclassification such as laborer or millwright covers a multitude ofskills and that the discriminatees, although they may have been capa-ble of performing the simpler aspects of such jobs, were not capableof fulfilling the more skilled requirements included within the samegeneral job description. The answer to this argument is simply thatthere is now no way to verify its truth or accuracy. The seven dis-criminatees were hired and were paid to carry out the duties assignedto them, and were terminated, not for failure to perform satisfac-torily, but for discriminatory reasons. Except for McCaslin, Re-spondent made no attempt to test its asserted reason that the discrim-inatees did not have the capability for working out satisfactorily onthe remaining work at the project. It is true that the Act imposes noobligation on an employer to retain an inefficient employee or onewho is incapable of carrying out assigned duties. But where, as here,an employer has unlawfully discharged employees, foreclosing theopportunity its discharged employees would otherwise have had todemonstrate their fitness for future tasks and thereby precluding areliable determination of their future suitability, the employer isscarcely in a position to assert that it would not have continued toutilize such employees on jobs within their classification even in theabsence of discrimination.Respondent's second major argument against the backpay specifica-tion is that it is under no obligation to reimburse any discriminateeunless the General Counsel can establish the identity of his particularreplacement as well as an exact equivalence of jobs and skills betweenthe discriminatee and such replacement. It may be true, as Respond-ent contends, that work on a construction project is not wholly com-parable to work in an industrial plant where job classifications aredefined and an employee is limited to a particular range of skills.However, construction employees are also assigned to a particularjob classification at a fixed rate of pay, and we are entitled to assumethat two employees in the same job classification, paid at the samerate, are roughly comparable in skills and may be interchanged withrespect to their assigned duties. Nor is it necessary for the GeneralCounsel to establish that a discriminates has been replaced by a par-ticular named individual. An employer may-reassign employees,reschedule particular aspects of the work to be done, and make other 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanges which enable him to obtain the quantum of work needed, bya variety of means. As long as the General Counsel establishes, as hehad done here, that work remained to be done in the classificationstowhich the discriminatees had been assigned, he has establishedprima faciethat but for the discrimination the terminated individ-uals would have been retained. We are satisfied in this case thatRespondent's answer to the backpay specification does not support itscontention that there would have been no work which these discrimi-natees could have done at its construction project.As for Wilson and McCaslin, Respondent also makes the argumentthat they were laid off because material on which they were to workwas unavailable, and that they were reoffered their jobs as soon assuch material could be obtained. Here again Respondent attempts torelitigatewhat the Board and the Court of Appeals have alreadydecided-that Wilson and McCaslin were laid off not because of lackof materials, but because of their activities on behalf of the ChargingUnion.We are again asked to speculate whether Wilson and Mc-Caslin would have had work to perform for the short periods oftheir layoffs if they had not been laid off for discriminatory reasons.In determining the amount of backpay due the discriminatees, it isthe position of the Board that approximation of the -loss to suchindividuals by reasonable methods is sufficient, and that the formulabased on proportionalizing backpay and interim earnings whichTrial Examiner Doyle adopted here is proper where it is impossibleto determine the exact conditions which would have prevailed in theabsence of the discrimination. The Board's right to exercise broaddiscretion in matters of this nature has been upheld by the courts.2ORDEROn the basis of Trial Examiner Miller's order and Trial ExaminerDoyle's Supplemental Decision and the entire record in this case, theNational Labor Relations Board hereby orders that the Respondents,Flora Construction Company and Argus Construction Company,d/b/a Flora and Argus Construction Company, their officers, agents,successors, and assigns, shall pay to the discriminatees involved inthis proceeding as net backpay the amounts set forth opposite theirnames in the concluding findings of Trial Examiner Doyle in theattached Supplemental Decision.2N.L.R.B.v.OzarkHardwood Company,282 F. 2d 1 (^C.A. 8).TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEThis supplemental proceeding was heard by Trial Examiner David F. DoyleinDenver, Colorado, on August 13, 14, and 15, 1963, on a specification oftheGeneral Counsel and the answer of Flora Construction Company, herein FLORA AND ARGUS CONSTRUCTION COMPANY587called Flora.The purpose of the proceeding was to determine the amount ofbackpay due and owing seven named discriminatees under an order of the Boardin the above-captioned matter.At the hearing the parties, who appeared asnoted above, were afforded a full opportunity to examine and cross-examine wit-nesses,to introduce evidence, to present oral argument, and to file briefs presentingtheir respective contentions.Upon a consideration of the entire record in this supplemental proceeding,and the Board's Decision and Order inFlora Construction Company and ArgusConstruction Company, d/b/a Flora and Argus Construction Company,132 NLRB776, of which I take judicial notice, I make the following:FINDINGS AND CONCLUSIONSA. The prior unfair labor practice proceedingOn March 13, 1961, after a hearing in which all parties were representedby counsel, Trial Examiner Maurice M. Miller issued his Intermediate Reportfinding that Flora Construction Company and Argus Construction Company,Wyoming corporations, doing business as a joint venture, were employers en-gaged in commerce within the meaning of the Act, and were guilty of unfairlabor practices, in violation of Section 8(a)(3) of the Act, directed at sevennamed employees.'TrialExaminer Miller recommended that the Respondentsoffer the employees named immediate and full reinstatment to their formeror substantially equivalent positions without prejudice to their seniority or otherrights and privileges and make them whole for the loss of wages caused bythe Respondents' discrimination against them.On August 7, 1961, the Board issued its Decision and Order affirming theTrialExaminer's Intermediate Report and Recommended Order.The Board'sDecision and Order likewise directed that six of the named employees be offeredimmediate and full reinstatement and that they be made whole for any loss of paysuffered because of the discriminationagainst them.As to McCaslin, the Boarddid not'order reinstatementbut specifically ordered that he be made whole forany loss of pay suffered between December 11, 1959, and January 12, 1960.2Thereafter, the General Counsel sought enforcement of the Board's order bytheUnited States Court of Appeals, Tenth Circuit.On December 7,1962,thecourtentered itsdecree,$ directingenforcementof the Board's Order.The courtfound thatunder,its rules,WalterW. Flora, president and stockholder of FloraConstruction Company, could not appear on behalf of the corporationsince hewas not'amember of the bar, and, after an examination of the record, thecourt stated thatitwas satisfiedthat the Board's Order was supported by properfindings andwas in accordancewith the statute.B. The instantproceeding; default by ArgusAt this point it should be noted that, by the terms of the Board's Orderand the court's decree, Flora Construction Company, herein referred to as Flora,and Argus Construction Company, herein referred to as Argus, d/b/a Floraand Argus Construction Company,. are each, together with their respectiveofficers,agents, successors,and assigns,jointly and severally, obligated to comply withthe terms of theBoard'sOrder and the court'sdecree.It should also bey noted,in this connection, that all Respondents were represented by counsel before TrialExaminer Miller in the unfair labor practice proceeding.However,after issuanceof the Board's Order, Argus Construction Company appears to have vanishedfrom the businessscene andthereafter did not participate in the variousappealsin the unfair labor practiceproceeding.At the instanthearing,the representativeof the General Counsel stated -thatdiligent search and inquiry had been made to ascertain the whereabouts of Argusor its officers and that they could not be found. In the instant proceeding,a copy of the backpay specification addressed to Argus Construction Companywas mailedto the home of Walter W. Flora, formerly president of Flora Construc-tionCompany.On prior occasionsservice had been effected on Argus by the1 Steve Bolan,Jack Cuddy,Vince Jahner,Samuel K.Wilson,Herbert Schuchardt, JerrySutton, and D.R. McCaslin.S This Decision and Order of the Board has been mentioned above and is reported at132 NLRB 778.8N.L.R.B.v.FloraConstruction Company and Argue Construction Company, d/b/aFlora and Argue ConstructionCo., 811 F.2d 810. 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDmailing of papers to the same address and the acceptance of such papers byFlora.On this occasion, however, receipt of the specification and notice of hear-ing was refused and the papers were returned to the General Counsel by thepost office department.The representative of Flora at the instant hearing statedthat Flora could not locate either Argus Construction Company or its officers,and refused to accept service for them.The Trial Examiner then ruled thatthe service of process upon Argus and Flora in the prior proceeding and theirparticipation in the unfair labor practice bearing rendered both companies subjectto the jurisdiction of the Board in this supplemental proceeding, since the instantproceeding is a continuation of the prior proceeding for the specific purposeof effecting compliance with the Order of the Board and the decree of thecourt.The Trial Examiner then ruled that Argus was in default in this proceed-ing and as to it, the General Counsel was entitled to summary judgment, buthe limited the liability of Argus to such liability as might be imposed uponFlora, after a consideration of all the evidence in this supplemental proceed-ing.Thereafter, the instant hearing proceeded with Flora, alone of the Respond-ent's, participating.It is undisputed that Respondents have failed to comply with any of the provi-sions of the Board's Order and have specifically failed to comply with the backpayprovisions, and that a controversy has arisen over the amounts of backpay dueunder the terms of the Board's Order. It is likewise undisputed that on May 31,1963, the Regional Director of Region 27, pursuant to Section 102.52, 102.59,of the Board's Rules and Regulations, Series 8, as amended, issued and causedto be served upon Flora a backpay specification and notice of hearing for July 9,1963.Thereafter the hearing was duly continued until August 13, 1963,at Denver, Colorado.C. The answer of Flora and the General Counsel's motion to strikeOn July 10, 1963, Flora, by Mildred L. Flora, secretary-treasurer, filed withRegion 27 an answer to the backpay specification.On July 31, 1963, W. Bruce Gillis, Jr., on behalf of the Regional Directorfor Region 27, filed a motion to strike Flora's answer to the backpay specificationand for summary judgment in accordance with the aforesaid specifications.Themotion to strike Flora's answer was based on the alleged failure of Flora'sanswer to meet the requirements of Section 102.52 through 102.59 of the BoardRules.This motion to strike the answer and for summary judgment was referredto Trial Examiner Maurice M. Miller, who, on August 9, 1963, issued an ordergranting in part and denying in part the General Counsel's motion to strike,and denying General Counsel's motion for summary judgment.This order alsoreserved some questions for a ruling by the Trial Examiner conducting thesupplemental hearing.D. The backpay hearing; the pretrial conferenceOn August 13, 1963, the hearing on the backpay specification and answerof Flora came on regularly to be heard before this Trial Examiner at Denver,Colorado.The parties were represented at the backpay hearing by the representa-tives whoseappearanceshave been listed above.At theopeningof thehearing,theTrialExaminer stated that he wishedto conduct a pretrial conference on the record with the representatives of theparties (1) to ascertain,by joint study, what issues remained to be litigated,sincemuch of Flora's answer had been stricken by Trial Examiner Miller's orderdatedAugust 9, 1963, and (2) to rule on those specific questions which Mr.Miller'sorder reserved for disposition by the Trial Examiner who conductedthe hearing. The representatives of the parties cooperated in this endeavor, where-by the backpay specification, the answer, the motion, and Mr. Miller's orderwere analyzed, paragraph by paragraph. In the course of the pretrial conferenceon the record, the Trial Examiner, after hearing the arguments of counsel,ruled on the remaining questions raised by the motion to strike.E. The issuesAt the close of the pretrial conference on the record, the Trial Examinerstated that those portions of Flora's answer which had not been stricken pursuanttomotion presented only three specific issues.These issues are embodied inthe following questions: FLORA AND ARGUS CONSTRUCTION COMPANY5891.Was Respondent's backpay obligation to Samuel K.Wilson tolled by Respond-ent's offer of employment to Wilson on February 12, 1960?.2.Was Respondent's backpay obligation to Vincent Jahner tolled by Respond-ent's offer of employment to Jahner in April 1960 or March 1961?3. Is Respondent required to make whole D. R. McCaslin in view of thefact that duringMcCaslin'sbackpay period(a period of 2 weeks)therewasno replacement employee in McCaslin's job classification?F. The evidenceon the issuesThe parties agreed to certain stipulations of fact as to the issues outlinedabove.The stipulations are as follows:1.Samuel K.WilsonItwas stipulated by the parties that Respondent'sExhibit No. 2 correctly statedthe facts as to an offer of employment made to Wilson.Thisdocument readsas follows:Respondent,on February 12, 1960,sent to Mr.Samuel K.Wilson, 1708S.Chestnut Street,Casper,Wyoming,a registered letter,which was receivedby Mr.Wilson on the 13th, as evidenced by his signature on the returnreceipt,which read:We are expecting to receive some of the screwed pipe over this week-end.We are intending to hire some pipefitters for this work. Ourscale is $3.42-1/2 for pipefitting work.If you are interested in thework at the Fremont Canyon Powerplant,itwould be desirable thatyou start work Monday morning,February 15, 1960.Please contactour office in Casper and let us know your desire in this regard.Very truly yours,FLORA CONSTRUCTION COMPANY'ARGUS CONSTRUCTION COMPANYWalter W.Flora.Wilson did not accept the employment offered.The General Counsel conceded on the record that the rate of pay of thejob offered to Wilson was the same as his former position and the place ofemployment was the same.2.Vincent JahnerThe parties stipulated that the facts set forth in Respondent's answer and inRespondent'sExhibitNo. 2 in evidence presented a true statement of fact inregard to the offers of employment made to Jahner.The pertinent portion ofthe answer reads as follows:Jahner's principal experience had been as a backhoe operator with FloraConstruction Company, and he was "borrowed"for this'joint venture fromhis regular employment at Las Vegas, Nevada. Jahner was offered employ-ment as backhoe operator in Las Vegas,April,1960.He refused,statinghe was permanently employed with a house mover in Casper.He was againoffered employment as a backhoe operator in Las Vegas in March, 1961,which he refused on the basis his employment with the house mover wassteady.Respondent'sExhibit No. 2 4 has the following reference to the offers of employment:If.C. The wage,classification rate for a backhoe operator on the jobthat was offered to Jahner in 1960,and again in 1961, was as an equipmentoperator,for which the Davis-Bacon scale was $3.81.This type of equipmentoperator,variously termed and described in respondent'sAnswer as "backhoeoperator"was in no way similar to thecrane operatorposition which Jahnerhad previously occupied at this power plant. -Counsel for the parties also stipulated that Jahner's rate of pay as a craneoperator was $3.04 per hour and as a laborer was $1.875 per hour, and thatthe Davis-Bacon scale of pay for the job which was offered to Jahner was $3.81per hour.'* Page 4 of exhibit 590DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.D. R. McCaslinThe resolution of thisissuewas submitted by the parties on the record withoutadditional evidence.CONCLUDING FINDINGSAs noted above, certain contentions of Flora as to its backpay liability werefirst raised in the instant proceeding.At the hearing the General Counsel andthe representative of Flora stipulated to certain facts involving the offer of employ-ment to Wilson, which stated in brief that the Company had offered Wilsonemployment in the same job classification, at the same rate of pay, and at thesame location.This job offer was received by Wilson on February 13, 1960,with the employment to start on Monday; February 15, 1960.Wilson refusedthe employment offered.In his brief herein, the representative of the General Counsel with commendablefrankness and fairness stated that -under the- circumstances it appeared to -himthat the Company had tolled its backpay. , liability to Wilson by this offer ofreinstatement toWilson's former position.As authority for his position in thismatter, the General Counsel has cited certain authorities .5Consistentwith theGeneral Counsel's new position, he amended, the specification in, his -brief toeliminate any claim for, backpay'Feyon'd'February''15, 1960, the date-upon- whichWilson was to report for- work -under the" terms of Respondent's offer.Aftera review of all the evidence on this point, I agree that' the General 'Counsel'sTherefore, in accordance- withr the amended specification,it isfound that thetotal: amount of backpay due Samuel-K. _Wilson by'the Respondents, pursuanttax deductions, the sum of $344.72.1'Vincent Jahner:Counsel for the parties- stipulated the circumstances under whichthe Company made two offers of employment to Jahner.It isthe position oftheGeneral -Counsel that these job offers were not sufficient to comply withthe, terms of the Board's Order and the court's decree and thus toll the Company'sliability for backpay due Jahner.From an analysis of the job offers it seems clear that the offer of employmentinLas Vegas, Nevada, rather than at the jobsite in Casper, Wyoming, wouldhave required Jahner to move a substantial distance (approximately 800- miles)in order to accept the employment.While it is true that Jahner had previouslylived in Las Vegas, Nevada, it seems apparent that at the time of both offersof reemployment in April 1960 and March 1961 he was a resident of Casper,Wyoming.Therefore, it would seem to follow that an offer to Jahner ofemployment at Las Vegas, Nevada, was not "reinstatement to his former, orsubstantially equivalent position."Furthermore, from the entire record it'appearsthat both offers of reemployment to Jahner were made at times when the employerswere still employing other employees in Jahner's job classification of "laborer"and/or "crane operator."The Board had asimilar casebefore it inThe Chase National Bank of theCity of New York, San Juan, Puerto Rico, Branch,65NLRB 827, ' at page829.In that case the Board wrote:The Act is remedial in nature and our affirmative orders, made pursuantto Section 10(c) thereof, are designed to effectuate the policies of theAct.To that end, our reinstatement order in theinstant case,as in allcases, envisages"a restoration of thesituation,as nearly as possible, tothatwhich would have obtained but for the employer's illegal discrimina-tion."4Thus, where a discriminatee's former positionis in existence as ofthe date of our Order, the restoration of the status quo requires that theemployer reinstate him tothatposition, . . . However, in order to meeta contingency where reinstatement to the former position may not be possible,paragraph 2(a) makes the alternative provision for reinstatement to a substan-tially equivalent position.This contingent method of complying with our'Phelps DodgeCorp. v. N.L.R.B.,313 U.S. 177,194;N.L.R.B. V.Remington Rand,Inc.,94 F.(2d) 862, 872, cert.denied304 U.S. 576.5 EasternDieCompany,142 NLRB 601 ;Research Designing Service, Inc.,141 NLRB 211. FLORA AND ARGUS CONSTRUCTION COMPANY591reinstatement order was not designed to give the employer a choice asto positions to be offered; on the contrary it was specifically intended therebyto impose a continuing obligation on the employer to restore the statusquo as nearly as possible when it is not possible to restore the absolutestatus quo.Thus, consistent with the remedial purposes of the Act, reinstate-ment orders, like paragraph 2(a) of the Order herein, are, and alwayshave been, interpreted by us to require restoration of the discriminatee tohis former position wherever- possible, but, if such position is no longerin existence then to a substantially equivalent position.Upon the basis of all the evidence, it is found that the employer's two offersof reemployment were not the immediate and full reinstatement to his "formeror substantially equivalent position," which-was directed by the Board's Order.Therefore, I' find that Jahner is ' entitled to be awarded full backpay as setforth in the specification,; which. is, prior to applicable tax deductions, thesum of $1,746.58.--D. R. McCaslin: -The sole' question in regard to backpay for McCaslin iswhether he, should, receive no backpay; as, contended by Flora, because' duringhis backpay period (December 11, 1959, to January 12, 1960) there was noreplacement employee who - performed any 'work in McCaslin's job classifica-tion.There is no dispute as to McCaslin's rate of pay and hours worked, andit--appears ,that the specificationsetsforth an obviously reasonable formula forcompensatingMcCaslin.The only peculiarity' about ' McCaslin'scaseis that noemployee replaced him during the backpay, period.However, it appears fromthe, terms of the Board's Order that it had this situation in mind when it awardedtoMcCaslin, including the fact that no electrical work was - performed duringhis backpay period;Notwithstanding this situation, the Board ordered McCaslinto be made whole, although without reinstatement.The Board's discretion inthe fashioning of backpay remedies is very broad and the Board has frequentlyawarded backpay in, situations where there were no replacement employeespresentto be used as a standard for computation 6-Upon all the evidence, it is found that McCaslin is entitled to the - awardof backpay set forth in the specification,- which is, prior to applicable tax deduc-tions,the sum of $403.20.The above findings dispose of the, only - issues raised by such portions ofFlora's answer which were not stricken on motion by either Trial ExaminerMiller in his order of August 9, 1963, or by the Trial Examiner at the hearing.In that posture of the case, the General Counsel is entitled to a decisionawardingbackpay to the other discriminatees in accordance with the computationscontainedin the specification.Upon a review of thespecification,I find thecomputations to be accurate and in accordance with Board precedentin all respects.Therefore, upon all the evidence, I find that the Respondents, Flora ConstructionCompany and Argus Construction Company, d/b/a Flora and Argus ConstructionCompany, are each jointly and severally obligated to pay, by virtue of theBoard'sOrder and the court's decree, to the discriminatees named below thesum of moneyset opposite each name.Said sumsare each subject to applicabletax deductions required by Federal and State laws.,Name:Net backpayBolan, Steve-------------------------------------- $2, 347.47Cuddy, John R------------------------------------ 1,558.36Jahner,Vincent----------------------------------- 1,746.58McCaslin, D. R-----------------------------------403.20Schuchardt, Herbert 0------------------------------2, 529.86Sutton,JerryM----------------------------------- 2,931.61Wilson,SamuelK---------------------------------334.72It is recommended that the Board adopt the foregoingfindingsand conclusionsand take such action in the premises as it deems appropriate.e PhiladelphiaMarine Trade Association and its Members,138 NLRB 737;MissouriTransit Company and its President,P.W. Fletcher,116 NLRB687;Darlington Manu-facturing Company et at.,139 NLRB 241;Esti Neiderman at al., doing business as StarBaby Co.,140 NLRB 678.